862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.David R. MORALES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3275.
United States Court of Appeals, Federal Circuit.
Oct. 14, 1988.

Before EDWARD S. SMITH, BISSELL and MICHEL, Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board), which decision became final on May 10, 1988, docket No. SEO8318810113, sustained the Office of Personnel Management's decision denying David R. Morales' application for a civil service retirement annuity.  The court has considered the record and, on the basis of the opinion of the administrative judge, dated February 17, 1988, the board's decision is affirmed.